Citation Nr: 1642168	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-28 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent since December 2008 for status post right knee arthroplasty.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1987 to January 1988 and from February 2003 to August 2007. He served in Southwest Asia and his military decorations include the Combat Action Badge.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Chicago, Illinois, Regional Office (RO).


FINDING OF FACT

During the period on appeal, the Veteran's status post right knee arthroplasty has been shown to be manifested by no more than pain, swelling, mild knee effusion, well-healed surgical scar of 19.5 centimeters long and 0.8 centimeters wide that is non-tender and non-sensitive, and limitation of flexion to 111 degrees and no limitation of extension.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for status post right knee arthroplasty have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5055, 7801, 7805 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a January 2009 notice which informed him of the evidence generally needed to support a claim for an increased rating for status post right knee arthroplasty; what actions he needed to undertake; and how VA would assist him in developing his claims. The January 2009 notice was issued to the Veteran prior to the April 2009 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). A minimum 30 percent rating is warranted for a knee replacement. For intermediate degrees of residual weakness, pain, or limitation of motion, rating is done by analogy to diagnostic codes 5256, 5261, or 5262. A knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity warrants a 60 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5055.
	
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

In his December 2008 claim for an increased rating, the Veteran reported that, while working, he is on his feet for 4-5 hours per day causing very excruciating pain. This causes knee swelling and pain. In March 2009, the Veteran was afforded a VA examination. He reported that his knee swells up every day, that he wears a knee brace and it is uncomfortable to walk with it, and that, generally, his knee hurts. The Veteran reported no flare-ups as his knee symptoms are constant. He reported that ice, elevation, and rest help relieve symptoms. On examination, he exhibited flexion to 111 degrees with pain and extension to 0 degrees without pain. He had a 19 centimeter well-healed, non-sensitive surgical scar. An X-ray study revealed that the Veteran's knee arthroplasty is "doing well [and] in good position."

In his May 2010 notice of disagreement, the Veteran reported that the March 2009 VA examination report was inaccurate. He wrote that he stands a minimum of 7 hours per day at work and that he had to take off of work for four months in 2009 due to right knee swelling. He stated that he has locking, catching, giving-way, pain, fatigue, weakness, lack of endurance, and flare-ups.

In June 2010, the Veteran was afforded another VA examination. The Veteran reported that his knee is always swollen and there is decreased range of motion, preventing him from fully bending it. He also reported shooting pain. The Veteran was using a cane the day of his examination. He reported using the cane only in bad weather or when his knee swells up. On examination, he exhibited limitation of flexion to 140 degrees and he had full extension. On his September 2012 VA Form 9, the Veteran reported increased pain and swelling in his knee. He stated that he takes more pain medication than is prescribed and that he has trouble sleeping and standing or walking for long periods of time. 

A July 2013 VA treatment record notes that the Veteran has occasional knee pain and swelling after working a long shift. On examination, he had a well-healed scar, mild knee effusion, and range of motion 0 to 125 degrees. A September 2013 VA treatment record states that the Veteran had occasional knee pain and swelling after an extended period of activity. On examination, he exhibited a well-healed scar, no effusion or laxity, and range of motion 0 to 125 degrees. Another September 2013 VA treatment record states that the Veteran is doing well with his prosthesis. It was noted that he has sporadic episodes of shin pain, but has no pain at night and pain is not worsened on ambulation. The pain does not occur daily. On examination, he exhibited range of motion 0 to 115 degrees. An August 2014 VA treatment record states that right knee pain is controlled. He exhibited range of motion 0 to 115 degrees.

In August 2015, the Veteran was afforded another VA examination. The Veteran reported occasional swelling and no flare-ups or functional loss. On examination, he exhibited flexion to 120 degrees and extension to 0 degrees. Pain was noted at flexion of 120 degrees. He was able to perform repeated-use testing and there was no additional functional loss or decreased range of motion. He had full strength on flexion and extension and there was no ankylosis, recurrent subluxation, lateral instability, or recurrent effusion. The examiner indicated the only residual of the Veteran's right knee arthroplasty is the decreased range of motion to 120 degrees. The Veteran also has one surgical scar 19.5 centimeters long and 0.8 centimeters wide on his right knee. It is well-healed and was not tender. 

During the period on appeal, the Veteran's status post right knee arthroplasty has been shown to be manifested by no more than pain, swelling, mild knee effusion, well-healed surgical scar of 19.5 centimeters long and 0.8 centimeters wide that is non-tender and non-sensitive, and limitation of flexion to 111 degrees and no limitation of extension. Given these facts, the Board finds that the current 30 percent evaluation adequately reflects the Veteran's current right knee limitation of motion and functional impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). Although the Veteran exhibits intermediate degrees of residual weakness, pain, or limitation of motion, a rating by analogy to diagnostic codes 5256, 5261, or 5262 is not warranted as it would result in a rating of less than the current 30 percent. A rating greater than 30 percent is not warranted as the Veteran does not exhibit chronic residuals consisting of severe painful motion or weakness in the right lower extremity. The disability also does not warrant assignment of a separate compensable evaluation for his scars as his scars do not meet the minimum requirement for a compensable rating. 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). The record as a whole does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected disabilities prevent him from maintaining employment. The record reflects that, during the entire period on appeal, the Veteran was employed as a corrections officer.


ORDER

A rating in excess of 30 percent since December 2008 for status post right knee arthroplasty is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


